Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/19/2021 has been considered by the examiner. 
Status of Application
Claims 1-10 are pending. Claims 1 and 10 are the independent claims. Claims 3-10 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/13/2020.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Office Note:
The foreign priority application does include a single drawing, Figure A. To avoid the potential introduction of new matter with the inclusion of drawings, the application may prefer to only introduce this drawing to the current application. However, the Office would like to make it clear that Figure A from the foreign priority application does not meet the Office’s standards for drawings and the applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO no longer prepares new drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: all of them. As there are no drawings in the file wrapper, obviously none of the reference signs in the specification are included in the drawings. The following is a potentially inexhaustive list of reference signs mentioned in the description but not included in the drawings: 1, 2, 3, 4, 6, 21, 41, 51, 52, 60, 61, 100, 1A, P1, R1, AI.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
There are no drawings, so the specification includes numerous reference signs not included in the drawings, including, but not limited to, all of the reference signs in the “List of reference signs”
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
While reference characters are allowed in the claims according to MPEP § 608.01(m), since there are no drawings it is unclear what purpose they serve being included in the claims.
Claim 5 recites the reference character 21 for both “movement elements” and “drive wheels”. Although the “drive wheels” are listed as an example of movement elements, they should not use the same reference character.
Based on the language, it appears as if claim 8 is meant to depend from claim 7, not claim 4.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Examiners Note - Intended Use
Claim 1 uses “intended use” claim language and it is the Office's stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “the sensors (51) being configured and intended to perform at least one chip recognition of the chip apparatus (1A), preferably fully automatically, and unambiguously, preferably uniquely” that is recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

For example, claim 1 states “intended to” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting these claims to remove or modify the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the phrase “for example a field” will not be interpreted to explicitly limit the invention of claim 1.
Claim 10 contains a similarly recited limitation and is rejected under a substantively equivalent rationale.
Claim 1 recites the limitation “preferably fully automatically, and unambiguously, preferably uniquely”. It is indefinite as to how this language limits the invention of claim 1. If something is “preferred”, that is not the same as something being required. So in the claim language, when it is stated that something “preferably” has a certain feature or property, it is indefinite as to whether the language is limiting that something to need to have that characteristic or property. For the purpose of examination, the limitations qualified with “preferably” will not be interpreted to explicitly limit the invention of claim 1, instead merely acting in an exemplary manner.
Claims 3, 5, and 10 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
Claim 1 recites the limitation "the chip apparatus (1A)" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. The term “chip apparatuses (1A)” has been introduced, but not the singular “a chip apparatus (1A)”, so it is indefinite as to what singular chip apparatus “the chip apparatus (1A)” is referring to. For the purpose of examination, the limitation will be interpreted as “the chip apparatuses (1A)”.
Claim 2 recites the limitation "chip recognition" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The term “at least one chip recognition” has already been introduced in claim 1, from which claim 2 depends. It is indefinite as to whether “chip recognition” in claim 2 is referring to the same thing as “at least one chip recognition” or a new chip recognition. For the purpose of examination, the limitation will be examined as “the at least one chip recognition”.
Claim 2 recites the limitation "a particular chip apparatus (1A)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The term “chip apparatuses (1A)” and “the chip apparatus (1A)” have already been introduced in claim 1, from which claim 2 depends. It is indefinite as to whether “a particular chip apparatus (1A)” is referring to the same thing as “chip apparatuses (1A)” or “chip apparatus (1A)” or a new particular chip apparatus. For the purpose of examination, the limitation will be examined as “a particular chip apparatus of the chip apparatuses (1A)”.
Claim 8 recites the limitation "the individual network segments (60, 61)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The term “individual network segments (60, 61)” has not been previously introduced in claim 8 or any claim from which claim 8 depends. The term “at least two network segments (60, 61)” has been introduced in claim 7, but claim 8 depends from claim 4, not claim 7. Even if claim 8 depended from claim 7, claim 7 introduces “at least two network segments (60, 61)”, not “individual network segments (60, 61)”, and it would be indefinite as to whether “the individual network segments (60, 61)” was referring to the same thing as “at least two network segments (60, 61)”, so there would still be an antecedent basis issue. For the purpose of examination, claim 8 will be interpreted to depend from claim 7, not claim 4, and will be interpreted as “the at least two network segments (60, 61)”.
Claim 8 recites the limitation "the VLAN switch (52)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The term “a VLAN switch (52)” has not been previously introduced in claim 8 or any claim from which claim 8 depends. The term “at least one VLAN switch (52)” has been introduced in claim 7, but claim 8 depends from claim 4, not claim 7. Even if claim 8 depended from claim 7, claim 7 introduces “at least one VLAN switch (52)”, not “a VLAN switch (52)”, and it would be indefinite as to whether “the VLAN switch (52)” was referring to the same thing as “at least one VLAN switch (52)”, so there would still be an antecedent basis issue. For the purpose of examination, claim 8 will be interpreted to depend from claim 7, not claim 4, and will be interpreted to recite “the at least one VLAN switch (52)”.
Claim 8 recites the limitation "the data exchange" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The term “a data exchange” has not been introduced in claim 8 or any claim from which claim 8 depends. It is indefinite as to what data exchange “the data exchange” is referring to. For the purpose of examination, the limitation will be interpreted as “a data exchange”.
Claim 9 recites the limitation "each network segment (60, 61)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The term “at least two network segments (60, 61)” has been introduced in claim 7, but claim 9 does not depend from claim 7. The term “the individual network segments (60, 61)” has been introduced in claim 8, from which claim 9 depends, so it is indefinite as to whether “each network segment (60, 61)” is referring to the same thing as “the individual network segments (60, 61)”. Since claim 8 is being interpreted to depend from claim 7 and is interpreted as ““the at least two network segments (60, 61)”, the limitation of claim 9 will be interpreted as “each network segment of the at least two network segments (60, 61)”.
Claim 10 recites the limitation "the chip apparatus (1A)" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim. The term “at least one chip apparatus (1A)” has been introduced in claim 10, but not “a chip apparatus (1A)”. It is indefinite as to what chip apparatus “the chip apparatus (1A)” is referring to. For the purpose of examination, the limitations will be interpreted as “the at least one chip apparatus (1A)”.
	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Paschall, II et al. (US 2019/0161274 A1, hereinafter Paschall).
Regarding claim 1, Paschall discloses an open-land-capable robot device (100) comprising at least one sensor apparatus (1) for the detection of chip apparatuses (1A) that are arranged remotely from the robot device (100) along open land, for example a field (Al), (Paschall ¶19-21, 27, 33, 37, 51, 59, 61, 65-66, 77)
comprising a mobile frame (2) on which at least one drive element (3) for motor-driving the mobile frame (2) is arranged (Paschall ¶19, 22, 27-29, 36, 53, 69, 71-74),
the sensor apparatus (1) comprising at least one transmitting and/or receiving device (4) for transmitting and/or receiving at least one electromagnetic signal, the drive element (3) and/or the mobile frame (2) being directionally controllable, such that the robot device (100) can be controlled along a movement path (P1) (Paschall ¶19-22, 27-29, 33, 36-37, 51, 53, 59, 61, 65-66, 69, 71-74, 77),
characterised in that the transmitting and/or receiving device (4) comprises at least one sensor (51), the sensor (51) being configured and intended to perform at least one chip recognition of the chip apparatus (1A), preferably fully automatically, and unambiguously, preferably uniquely (Paschall ¶21, 27-28, 33, 37, 51, 59, 61, 65-66, 77).
Regarding claim 2, Paschall discloses the robot device (100) according to claim 1, characterised in that chip recognition includes a numerical and/or letter-based assignment of a particular chip apparatus (1A) (Paschall ¶37).
Regarding claim 3, Paschall discloses the robot device (100) according to claim 1, characterised by at least one locating apparatus (6) which, in particular after it is put into operation, tracks the chip apparatus (1A) in time and/or in space, and/or identifies the chip apparatus (1A), preferably fully automatically, after approaching the chip apparatus (1A) within an identification radius (R1), the locating apparatus (6) in particular controlling the drive element (Paschall ¶21, 27-28, 33, 36-37, 51, 59, 61, 65-66, 77).
Regarding claim 4, Paschall discloses the robot device (100) according to claim 3, characterised in that the locating apparatus (6) is either installed on the frame (2) at least in part or the locating apparatus (6) completely forms a stationary base station, which transmits control signals to the drive element (3) for driving and/or directionally controlling the frame (2) (Paschall ¶27-28, 32-33, 37).  
Regarding claim 5, Paschall discloses the robot device (100) according to claim 1, characterised in that the mobile frame (2) has at least one, preferably a plurality of movement elements (21), in particular drive wheels (21), which are operated by the drive element (3) and by means of which the robot device (100) is moved (Paschall ¶27, 78).
Regarding claim 6, Paschall discloses the robot device (100) according to claim 1, characterised in that the locating apparatus (6) forms a control network (41) together with the sensor (51), the detection, processing and/or forwarding of the sensor data from each sensor (slave) being controlled by the locating apparatus (6) (master) (Paschall ¶27-29).
With respect to claim 10: all limitations have been examined with respect to the method in claims 1 and 3. The robot taught/disclosed in claims 1 and 3 can clearly perform the method of claim 10. Therefore claims 10 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Paschall, II et al. (US 2019/0161274 A1, hereinafter Paschall) in view of Kabany (US 2022/0163506 A1)
Regarding claim 7, Paschall does not explicitly state the robot device is characterised in that the control network (41) can be subdivided into at least two network segments (60, 61) (VLAN), which are only logically separated from each other, by means of at least one VLAN switch (52), and it being possible for each of the transmitting and/or receiving devices (4) to be actuated on the basis of the actuation by the VLAN switch (52) and/or the processing unit by means of each of the network segments (60, 61).
Regarding claim 8, Paschall does not explicitly state wherein the robot device is characterised in that a prioritisation of the individual network segments (60, 61) is carried out by means of the VLAN switch (52), in particular with regard to the data exchange thereof.  
Regarding claim 9, Paschall does not explicitly state wherein the robot device is characterised in that at least one VLAN ID is assigned to each sensor (51) and/or each network segment (60, 61) and/or each transmitting and/or receiving device (4), it being possible to actuate at least one drive element (3) via each of the VLAN IDs.
However, Kabany teaches that the robot device is characterised in that the control network (41) can be subdivided into at least two network segments (60, 61) (VLAN), which are only logically separated from each other, by means of at least one VLAN switch (52), and it being possible for each of the transmitting and/or receiving devices (4) to be actuated on the basis of the actuation by the VLAN switch (52) and/or the processing unit by means of each of the network segments (60, 61); wherein the robot device is characterised in that a prioritisation of the individual network segments (60, 61) is carried out by means of the VLAN switch (52), in particular with regard to the data exchange thereof; wherein the robot device is characterised in that at least one VLAN ID is assigned to each sensor (51) and/or each network segment (60, 61) and/or each transmitting and/or receiving device (4), it being possible to actuate at least one drive element (3) via each of the VLAN IDs (Kabany ¶56-81). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system, as described by Paschall, to use a network separated by a VLAN switch, as taught by Kabany, because it contributes to higher performance and greater security (Kabany ¶68). 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        August 5, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669